Citation Nr: 0839016	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-27 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for radiculopathy of the 
left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in April 2007.  A transcript of the 
hearing has been associated with the claim file.

This case was remanded by the Board for further development 
in September 2007 and May 2008.  


FINDING OF FACT

Radiculopathy of the lower extremity is attributable to a 
service connected disease or injury.  


CONCLUSION OF LAW

Radiculopathy of the left lower extremity is proximately due 
to or the result of a service connected disease or injury.  
38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in March 2004.  The March 2004 letter provided that 
veteran with information on how to establish service 
connection.  While the letter provided adequate notice with 
respect to the evidence necessary to establish service 
connection, it did not provide notice of the type of evidence 
necessary to establish a disability rating and an effective 
date.  See Dingess, supra.  However, the veteran was 
subsequently provided notice pertaining to these elements by 
letters dated in March 2006 and September 2007.  Although the 
veteran received inadequate preadjudicatory notice, and that 
error is presumed prejudicial, the record reflects that he 
was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted and pertinent post service 
medical records have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  
Accordingly, the Board will address the merits of the claim.  

				Factual Background

The veteran had active service from August 1965 to August 
1969.  Service medical records fail to show left leg 
complaints, treatment or diagnoses.  At separation, in May 
1969, the veteran's lower extremities were reported normal.  

Private treatment records show that the veteran complained of 
pain in the posterior of the left leg in January 1989.  
Straight leg raising was noted as positive on the left.  It 
was noted that the veteran appeared to be suffering from 
lumbar strain/sprain with sciatica.  Pain in the lower back 
with no leg pain was noted in December 1994.  

During a diabetic complete foot examination in August 2003, 
the veteran was diagnosed with mild neuropathy of the feet.  
An outpatient treatment record of March 2004 notes that the 
veteran complained of numbness in the back of his leg.  VA 
examination report of June 2004 notes that the veteran 
complained of back pain which radiates transversely 
throughout his mid lower back and occasionally to his right 
lower "extremity" with associated paresthesias.  Physical 
examination revealed normal strength and sensation to lower 
extremities with somewhat decreased sensations to his 
peripheral lower extremities secondary to diabetes.

In May 2007, an indication of lower back pain radiating into 
both legs, right greater than left was noted.  Outpatient 
treatment records of May 2007 also noted a MRI showing of 
diffuse degenerative joint disease present in the lumbar 
spine with minimum anterior spodylolisthesis between L2 and 
L3 present approximately 4 mm and broad-based disc bulge 
present.  The examiner opined that "given the patient's mild 
peripheral neuropathy on examination and his significant 
physical symptoms and MRI report it appears that most of his 
symptoms are related to the lumbar disc disease going into 
his legs.  This is considered radiculopathy."  

During his hearing in April 2007, the veteran testified that 
he was informed that the numbness in his leg was caused by 
his back.  The veteran was afforded a VA compensation and 
pension examination in January 2008.  During this 
examination, he reported numbness and tingling in the legs, 
moreso on the right.  The veteran was diagnosed with mild 
polyneuropathy of the lower extremities due to diabetes 
mellitus.  

In the June 2008 VA examination, it was noted that the 
veteran reported numbness and tingling on the left leg and 
all the left toes for the past three years, off and on.  The 
veteran reported that he could not remember if the symptoms 
were in front or in the back of his leg or foot.  Muscle 
strength was shown to be 4/5 and weakness with extension, 
flexion of the left knee, left ankle and left toes were 
noted.  There was decreased vibration and conduction 
velocities of the tibial motor nerves.  Diabetic neuropathy 
of the left lower extremity was diagnosed.  The examiner 
noted that the veteran has diabetic neuropathy which is not 
related or the result of lumbosacral strain.  It was noted 
that diabetic neuropathy was confirmed by EMG.  The examiner 
noted that the veteran's diabetes mellitus had not been 
controlled for a long time as shown by elevated hemoglobin 
AIC and protenuria, which can contribute to the neuropathy.  



					Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra. 
The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  As the amendment is restrictive, it is to 
be applied prospectively; it is not for application in the 
present claim.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the disability 
was incurred while engaging in combat.  


					Analysis 

The veteran seeks service connection for radiculopathy of the 
left lower extremity.  The veteran has indicated that his 
disability is secondary to his service connected lumbosacral 
strain with degenerative disease at L5-S1 disability.  After 
a careful review of the evidence of record, the Board finds 
that service connection for radiculopathy of the left lower 
extremity is warranted.  

Service medical records fail to show left leg complaints, 
treatment or diagnoses.  At separation, in May 1969, the 
veteran's lower extremities were reported normal.  
The evidence shows that the veteran was diagnosed with mild 
neuropathy of the feet in August 2003.  The VA examination of 
June 2004 revealed normal strength and sensation to the lower 
extremities with somewhat decreased sensations to his 
peripheral lower extremities secondary to diabetes.  In a May 
2007 examination, the examiner opined that "given the 
patient's mild peripheral neuropathy on examination and his 
significant physical symptoms and MRI report it appears that 
most of his symptoms are related to the lumbar disc disease 
going into his legs.  This is considered radiculopathy."  The 
veteran was diagnosed with mild polyneuropathy of the lower 
extremities due to diabetes mellitus in January 2008.  In 
June 2008, the examiner noted that the veteran has diabetic 
neuropathy which is not related or the result of lumbosacral 
strain and that the diabetic neuropathy was confirmed by EMG.  

The Board has been presented with a conflict in the record.  
The Board remanded the file in order to obtain adequate 
evidence.  It was requested that the examination be conducted 
preferably by a neurologist.  The examination was conducted 
by a PAC.  The PAC referenced an EMG, conducted by a number, 
rather than identifying a human and establishing a level of 
basic competency of the number.  The opinion of the PAC is 
inadequate to establish why findings are inconsistent with 
radiculopathy.  Against this background, in 2007, a physician 
noted the results of a MRI, reported that there were 
significant physical symptoms, that it appeared that most of 
the symptoms were related to lumbar disc disease and that 
such was considered radiculopathy.

There is nothing in the report of the PAC to lead anyone to 
conclude that the MRI is inadequate.  There is nothing in the 
report of the PAC that would lead us to conclude that the 
physician should be accorded less probative value than of a 
PAC.  The probative value of medical evidence is based on the 
medical expert's personal observation of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  Guerrieri 
v. Brown, 4 Vet. App. 467, 471 (1993).  Here, the PAC entered 
great reasoning for establishing the presence of diabetic 
neuropathy, but failed to establish why a finding of 
radiculopathy was unsupportable or refuting the opinion of 
the VA physician.

The Board has weighed and balanced the evidence of record.  
The opinion of the PAC is found wanting.  The more probative 
evidence supports the claim.


ORDER

Service connection for radiculopathy of the left lower 
extremity is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


